                                                 The City of New York                                   MARK R. FERGUSON
                                                                                                                 Senior Counsel
JAMES E. JOHNSON                                 Law Department                                Labor & Employment Law Division
                                                                                                          Phone: (212) 356-2507
Corporation Counsel                                100 CHURCH STREET                                        Fax: (212) 356-2439
                                                   NEW YORK, NY 10007                              Email: mferguso@law.nyc.gov




                                                                                         April 29, 2021
          BY ECF
          Honorable Judge Lewis J. Liman
          United States District Judge
          Southern District of New York
          500 Pearl Street, Room 701
          New York, NY 10007

                                 Re:   Richards v. Dep’t of Educ. of the City of New York, et al.,
                                       21 Civ. 338 (LJL)
                                       Our No. 2021-000002

          Dear Judge Liman:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
          Corporation Counsel of the City of New York, attorney for defendant Department of Education
          of the City of New York and the Board of Education of the City School District of the City of
          New York (“DOE”) in the above-referenced action.

                           On March 19, 2021, the Court granted the parties’ joint request permitting
          plaintiff to file an amended complaint in anticipation of DOE’s intended motion to dismiss, and
          adjourned the initial pretrial conference to May 21, 2021. See Dkt. # 10.

                          Plaintiff filed her amended complaint on April 16, 2021. See Dkt. # 11. DOE’s
          response to the Amended Complaint is presently due on May 17, 2021, and I have notified
          plaintiff that DOE intends to file a dispositive motion to dismiss the Amended Complaint.

                         Accordingly, the parties jointly request that (1) the initial pretrial conference be
          adjourned to a date amenable to the Court following its decision on DOE’s dispositive motion;
          and (2) the Court adopt the following briefing schedule for the DOE’s anticipated motion:

                             x   DOE to file its motion to dismiss by May 31, 2021.
                             x   Plaintiff to file her opposition, if any, by July 12, 2021.
                             x   DOE to file its reply, if any, by August 9, 2021.
  HONORABLE LEWIS J. LIMAN
  United States District Judge
  Richards v. Dep’t of Educ. of the City of New York, et al.,
  21 Civ. 338
  April 29, 2021
  Page 2



                 Thank you for your consideration of this matter.

                                                                Respectfully submitted,
0(025$1'80(1'256('7KHEULHILQJVVFKHGXOH
SURSRVHGKHUHLQLVDGRSWHG7KH,37&LV$'-2851('
VLQHGLH6225'(5('
                                                                               /s/
                                                                       Mark Robert Ferguson
                                                                    Assistant Corporation Counsel



  cc (By ECF):

                 Stewart L. Karlin, Esq.
